ORDER

PER CURIAM
Plaintiff/Appellant Todd Faulkner sought damages for personal injuries allegedly caused by the negligence of Defendant Matthew Roddy (“Roddy”) and Defendant/Respondent Craig Rasnic (“Rasnic”). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).